                 IN THE UNITED STATES DISTRICT COURT
                                                                          FILED
                     FOR THE DISTRICT OF MONTANA                             NOVO 5 2019
                           BILLINGS DIVISION                              Clerk, U.S. District Court
                                                                            District Of Montana
                                                                                  Missoula


  UNITED STATES OF AMERICA,
                                                   CR 19-102-BLG-DLC
                       Plaintiff,

          vs.                                       ORDER

  SETH WILLIAM DANIEL,

                       Defendant.

      Before the Court is Defendant Seth William Daniel's Motion to Suppress

Evidence. (Doc. 23.) Daniel stands charged with one count of prohibited person

in possession of a firearm in violation of 18 U.S.C. § 922(g)(8). He seeks

suppression of evidence on the basis of an alleged illegal entry into his home,

during which time law enforcement officers viewed him carrying an AR-15 assault

rifle. An evidentiary hearing was held on October 29, 2019. Having considered

the testimony at the hearing, an audio recording of the relevant interaction, and the

police reports and other exhibits submitted by the parties, the Court denies the

motion.




                                         -1-
                                       BACKGROUND 1


       Shortly before dusk on June 30, 2019, Billings City Police Officers Jayden

Romero and Travis Fjetland responded to a complaint of a disturbance in a South

Side neighborhood. (Doc. 28-1.) When they exited their vehicle, they could hear a

man shouting from inside a house. Approaching the house, they saw children in a

car parked outside the residence and Daniel, inside and visible through the open

doorway, screaming at a woman. As the officers neared the door, the woman-

Daniel's girlfriend, Xena-left the house.

       Officer Fjetland spoke with Xena very briefly as she moved into the yard.

She told them that Daniel was inside the house along with his father, Sam, and that

Daniel was not doing well. Xena stepped down the stairs from the entryway, the

door open behind her. Officer Fjetland called to Sam, who was visible from the

entryway, and asked to speak with Daniel.

       Daniel began to direct his attention and anger toward the officers. Officer

Romero's personal microphone captured the audio of the exchange. Daniel

unleashed a stream of invectives toward the officers, which was echoed at times by

his father. As the officers made initial contact, Daniel yelled, "No habla ingles!



1
  Two witnesses, Officers Romero and Fjetland, testified at the evidentiary hearing. Where no
citation to the record is given, the facts are derived from the officers' testimony.
                                             -2-
Get out! No trespassing allowed!" (Doc. 30.) The officers announced themselves

as Billings police, and Daniel replied, "Fuck the police, man! Come back with a

warrant, motherfuckers!" (Id.)

      An officer can be heard talking to Sam, calmly asking, "How are you doing?

We're just here to talk with him." (Id.) Daniel continued to scream in the

background, claiming that the officers are trespassing-a recurring theme during

the confrontation. (Id.) On this point, Daniel was partially correct, as the

residence was technically outside city limits. The complainant who made the

initial call had mentioned a man yelling from inside his house and a silver car

parked outside, but the wrong address was given. When police arrived on the

scene, they found that the altercation was not happening at the anticipated

address- within city limits-but across the street. However, Officer Romero

testified that a five-mile buffer zone surrounds the city, where there may not be

official jurisdiction but the city policy still has an obligation to the communities

within the zone.

      About thirty seconds after Daniel and his father initially became aware of

the officers' presence, Sam can be heard saying, "Get your foot out of my door."

(Id.) Sam had attempted to close the door, but Officer Fjetland had placed his boot



                                          -3-
next to the doorjamb to keep it from latching. At the hearing, he testified that he

may have shoved the door open to place his foot.

      As Daniel continued to scream, Sam insisted that the officers get out of the

doorway, and Xena attempted to intercede and calm Daniel down. (Id.) She did

not succeed. A minute or so into the interaction, Sam repeated his belief that the

officers were there illegally. He pointed out that the officers "are not pursuing me

into my house," to which an officer responded, "You're right; I'm not. We have

an obligation to make sure that everything's fine." (Id.) In response, Sam asked

Xena if everything was fine, and she said, "Yeah." (Id.) From the house, Daniel

can be heard yelling that someone was "a piece of shit" and yelling, "I see you

putting your foot in my fucking dad's door. You don't have no warrant." (Id.)

      Despite the officers' multiple enjoinders to "calm down" and "pump the

brakes," the situation escalated. (Id.) As demonstrated by the audio recording,

Daniel's voice grew louder and angrier, with his attention jumping from the

officers ("Get the fuck out of here!") to Xena ("Fuck you! Fuck you!") and back

again. (Id.)

      Approximately five minutes after officers arrived at the residence, Sam

asked Officer Fjetland to remove his foot from the door. (Id.) He replied that he

wouldn't, adding "Calm down." (Id.) Within seconds, while his foot was still in

                                         -4-
the door, Officer Fjetland saw Daniel inside carrying an AR-15, loaded with what

appeared to be a large capacity magazine. In the audio recording, the officer can

be heard yelling, clearly agitated for the first time during the encounter, "Put the

fucking gun down now!" (Id.) Within the next minute, the officers were able to

get Sam out of the house and onto the ground. Daniel refused to drop the gun, and

the officers allowed the door to close.

      Xena (and the children in the car) had not yet left the yard at this point.

Even after Officer Fjetland saw the gun and left the threshold of the residence,

Daniel continued to scream at Xena. She can be heard on the audio recording,

saying, "He won't let me leave!" (Id.) Shortly after, though, the officers were able

to get Xena out of immediate harm.

      When Xena and the children were safe, the officers took cover and

attempted to negotiate with Daniel, as additional law enforcement resources-

including Yellowstone County Sheriffs deputies-arrived on the scene. They did

not attempt to reenter the home, even as Sam got up off the porch and repeatedly

walked in and out of the residence. Ultimately, after the officers were satisfied that

only Daniel and Sam remained in the residence, the officers left the scene because

they feared that they would be unable to effectuate an arrest without threatening

officer safety. They later applied for and received a search warrant for the

                                          -5-
residence, where they found firearms, ammunition, suspected marijuana, and

paraphernalia. (Doc. 28-2.)

                                 LEGAL STANDARD


      "As a general rule, to satisfy the Fourth Amendment a search of a home

must be supported by probable cause, and there must be a warrant authorizing the

search." United States v. Broob, 367 F.3d 1128, 1133 (9th Cir. 2004). Daniel

does not challenge the responding officers' probable cause determination, focusing

only on whether the lack of a warrant can be excused.

      Warrantless searches "are per se unreasonable under the Fourth

Amendment-subject only to a few specifically established and well-delineated

exceptions." Katz v. United States, 389 U.S. 347, 357 (1967). Accordingly, "the

government bears the burden of showing that a warrantless search ... falls within

an exception to the Fourth Amendment's warrant requirement." United States v.

Cervantes, 703 F.3d 1135, 1141 (9th Cir. 2012). The government must meet its

burden by a preponderance of the evidence. United States v. Matlock, 415 U.S.

164, 178 n.14 (1974).

                                    DISCUSSION


      Daniel alleges that an unconstitutional search occurred when Officer

Fjetland put his foot in the door to keep it from closing and that the evidence

                                         -6-
resulting from that search must be suppressed. An individual's attempt to close the

door to his private residence "constitute[s] a termination of [a] consensual

encounter, and communicate[s] his lack of consent to any further intrusion by the

officers." Bonivert v. City of Clarkson, 883 F.3d 865, 875 (9th Cir. 2018) (quoting

Cummings v. City ofAkron, 418 F.3d 676,685 (6th Cir. 2005) (emphasis

removed)). Thus, when Sam attempted to close the door, Officer Fjetland could

not prop it open without either a warrant or an exception to the warrant

requirement. There is no question that the responding officers did not have a

warrant.

      "There are two general exceptions to the warrant requirement for home

searches: exigency or emergency." United States v. Martinez, 406 F.3d 1160, 1164

(9th Cir. 2005). The government argues that both exceptions are in play here. The

Court disagrees as to exigency but finds that the emergency exception applies and

that the search therefore did not violate Daniel's constitutional rights.

      I.     Exigency

      Exigency justifies a warrantless search "if there is probable cause to believe

that contraband or evidence of a crime will be found at the premises and that

exigent circumstances exist." Id. Exigent circumstances are those "that would

cause a reasonable person to believe that entry ... was necessary to prevent

                                          -7-
physical harm to the officers or other persons ... or some ... consequence

improperly frustrating legitimate law enforcement efforts." United States v.

McConney, 728 F.2d 1195, 1199 (9th Cir. 1984) (en bane).

      Exigency justifies a warrantless search only where there is likely to be

evidence of crime inside a home. Here, Xena was out of the house-though not

necessarily out of harm's way-when Officer Fjetland placed his foot inside the

threshold of the doorway. "When the domestic violence victim is still in the home,

circumstances may justify an entry pursuant to the exigency doctrine[,]" but

exigency cannot be found if "the victim ha[ s] left the premises and the officer

[does] not have probable cause to believe there was contraband or evidence of a

crime in the house." Martinez, 406 F.3d at 1164 (citing United States v. Brooks,

367 F.3d 1128, 1135 (9th Cir. 2004)).

      The government argues at length that exigent circumstances existed, and the

Court agrees, but the existence of exigent circumstances does not justify a

warrantless search absent probable cause that evidence or contraband will be found

in the residence. The government has not even suggested what such evidence or

contraband might be. Thus, it has not met its burden of showing exigency, and the

warrantless search cannot be excused on this basis.



                                         -8-
      II.    Emergency

      Even where exigency cannot be found, a warrantless search may be justified

by the emergency exception. "The emergency doctrine provides that if a police

officer, while investigating within the scope necessary to respond to an emergency,

discovers evidence of illegal activity, that evidence is admissible even if there was

not probable cause to believe that such evidence would have been found." United

States v. Cervantes, 219 F.3d 882, 888 (9th Cir. 2000). The exception requires

satisfaction of three elements:

      ( 1) The police must have reasonable grounds to believe that there is an
           emergency at hand and an immediate need for their assistance for
           the protection of life or property.

      (2) The search must not be primarily motivated by intent to arrest and
          seize evidence.

      (3)There must be some reasonable basis, approximating probable
         cause, to associate the emergency with the area or place to be
         searched.

Martinez, 406 F.3d at 1164 (quoting Cervantes, 219 F.3d at 888).

      "The volatility of situations involving domestic violence make them

particularly well-suited for an application of the emergency doctrine. When

officers respond to a domestic abuse call, they understand that 'violence may be

lurking and explode with little warning."' Id. (quoting Fletcher v. Clinton, 196


                                         -9-
F.3d 41, 50 (1st Cir. 1999)). And that violence may well be directed at responding

officers in addition to partners and family members. Id. Thus, the law

"recognize[s] the need for law enforcement officers to enter a home without a

warrant when it appears that the occupant may injure himself or others." Id.

      In Martinez, the Ninth Circuit found all three requirements to the emergency

exception on the basis of facts strikingly similar to those present here:

      [T]he officer responded to an interrupted 911 call concerning domestic
      violence at a residence known to the officer as the source of prior
      episodes of domestic violence. On arrival, he observed a crying woman
      in the front yard and heard continued angry yelling from the interior of
      the house. He reasonably believed there was an emergency at hand and
      an immediate need for his assistance for the protection of life or
      property. He entered the house and proceeded to the bedroom where
      the defendant was located. In moving the defendant out of the
      bedroom, the officer saw the firearms. His observation was not
      motivated by an intent to arrest and seize evidence, but rather was
      incidental to the officer's management of the situation. The living room
      where the weapons were discovered was the part of the premises in
      which the emergency situation had arisen and was logically used by the
      officer as a place to defuse the situation. As such, there was a sufficient
      nexus between it and the emergency for the doctrine to apply.

Id. at 1165. Indeed, the most notable distinction between the facts of this case and

those of Martinez is that the search of Daniel's residence was more restrained,

extending only to the area visible from the propped-open door.

      Here, the three elements of the emergency exception are met. First, at the

time of arrival, Xena was still inside the residence, and she (and her children) were

                                         -10-
not out of harm's way until after the search was complete. Under the

circumstances, the officers "ha[d] reasonable grounds to believe that there [was] an

emergency at hand and an immediate need for the assistance for the protection of

life." Id. at 1164. Second, the search was motivated by concern for the safety of

Xena, her children, and the responding officers, not by a drive to collect evidence

against Daniel. Id. And third, the threshold of the home, where the search

occurred, was sufficiently connected to the emergency to justify the search; if

Daniel were to attack Xena or the officers, it is likely that the attack would come

from the doorway-or, as Officer Romero referred to it during the suppression

hearing, the "fatal funnel." Id.

      The Court takes no view as to whether further intrusion into Daniel's home

would have been similarly justified. However, it notes that the officers displayed

restraint and reasonable decisionmaking by prioritizing the safety of Xena and her

children first and the officers themselves second, particularly since Daniel's

behavior never deescalated during the entire encounter. Officer Romero testified

that he and the other officers on the scene decided to terminate the encounter

without arresting Daniel because further confrontation would jeopardize officer

safety, which was unnecessary once Xena and the children were out of harm's



                                        -11-
way. 2 Had the officers failed to terminate the encounter, serious injury or death

may well have resulted.

        Because the emergency exception to the warrant requirement applies, the

search was not "unreasonable" under the Fourth Amendment.

        Accordingly, IT IS ORDERED that the motion (Doc. 23) is DENIED.

        DATED this ~          day ofNovember, 2019.




                                                           L.~
                                                Dana L. Christensen, Chief Judge
                                                United States District Court




2
  It should also be noted that it was not until late in the encounter, after other officers arrived on
the scene and further conversation with Xena occurred, that the officers were satisfied no other
persons remained in the residence other than Daniel and Sam.
                                                -12-
